IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              February 29, 2008
                               No. 06-41039
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JULIO CESAR DONJUAN-GONZALEZ

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 2:06-CR-88-1


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
     Julio Cesar Donjuan-Gonzalez (Donjuan) filed a pro se notice of appeal in
which he designated only case number 2:06-CR-88-1. We liberally construe the
notice to include case number 2:03-CR-348-2, which concerns the sentence
imposed following the revocation of his supervised release, and in which a
judgment was rendered at the same hearing at which the sentence was imposed




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41039

in case number 2:06-CR-88-1. See Trust Co. Bank v. United States Gypsum Co.,
950 F.2d 1144, 1148 (5th Cir. 1992).
      Donjuan argues for the first time on appeal that the district court erred in
failing to give oral or written reasons for sentencing him above the advisory
guideline range for the revocation of his supervised release and for failing to
consider the Sentencing Commission’s policy statements concerning the advisory
guideline range. Because the district court stated that it had considered both
the guideline policy statements and Donjuan’s multiple supervised release law
violations and because the record indicates that the district court considered the
appropriate advisory guideline range, the district court did not commit plain
error in sentencing Donjuan. See United States v. Izaguirre-Losoya, 219 F.3d
437, 441 (5th Cir. 2000); United States v. Montez, 952 F.2d 854, 860 (5th Cir.
1992).
      AFFIRMED.




                                        2